Title: From James Madison to George W. Erving, 3 December 1803 (Abstract)
From: Madison, James
To: Erving, George W.


3 December 1803, Department of State. “Mr. John R. Livingston has represented that he has recovered an award for a considerable sum in the case of the Ship Somerset, and that according to the general rule prescribed as to the manner of drawing bills in such cases, it would be requisite that the portion claimed for the Captain, Christopher Miller who has since deceased, should be included in the draft. As it would be impracticable for reasons stated to me, to obtain the concurrence of Capt. Millers representatives, I request you to dispense with the rule in this particular instance so far as they are concerned.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   In March 1797 restitution was declared in the case of the Somerset; the award was for £12,073 9s. (“State of American Cases within the Purview of the Treaty … March 18th. 1800” [DNA: RG 76, Preliminary Inventory 177, entry 179, Great Britain, Treaty of 1794 (Article VII), Unbound Records, box 1], p. 51; “A Statement of 153 Awards of the Commissioners” [ibid., box 4], award no. 222).


